ITEMID: 001-91843
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF PATKOVA v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 13 - Right to an effective remedy
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 5. The applicant was born in 1942 and lives in Prague.
6. In the context of an inheritance dispute, in early 1992 the applicant brought an action before the Hungarian Buda Surroundings District Court. On 20 July 1992 the case was transferred to the Hungarian Pest Central District Court.
7. On 26 January 2005 the procedure was interrupted after a few hearings because the applicant did not identify the successor of one of the respondents who had died.
8. As of 1 April 2006, sections 114/A and 114/B of the Code of Civil Procedure provided a first instance remedy and appeal for complaints about the undue length of civil proceedings. The courts dealing with such complaints, if well-founded, are expected to order measures to facilitate the progress of the litigation at issue.
VIOLATED_ARTICLES: 13
6
